           Case 4:20-cv-00464-JM Document 80 Filed 09/13/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

JAMES ADAM WRIGHT, JR.,
ADC #142769                                                                            PLAINTIFF

                                      4:20CV00464-JM-JTK

SHELTON, et al.                                                                    DEFENDANTS

                                              ORDER

       The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. After a review of those proposed findings and

recommendations, and the timely objections received thereto, as well as a de novo review of the

record, the Court adopts them in their entirety.

       The Court has reviewed Plaintiff’s additional motions. The motion to submit additional

evidence and for a hearing (Doc. No. 76) motion for extension of time (Doc. No. 77), and the

motion to appoint counsel (Doc. No. 78) are MOOT. The Court directs the Clerk to send Plaintiff

a copy of docket entry 60 which is the Court’s order denying Plaintiff’s motion to compel. Plaintiff

also requests copies of docket entries 32 (Plaintiff’s response to discovery requests), 41

(Defendant’s motion for extension of time to file motions), 42 (text order granting extension), 43

(Plaintiff’s counsel’s request for reimbursement), 44 (order granting reimbursement), 46

(Defendants’ second motion for extension of motion deadline), 47 (text order granting extension),

61 (Defendant’s notice of filing the exhibits to Plaintiff’s deposition), and 62 (Defendant’s notice

of filing Plaintiff’s deposition). The motion for copies is DENIED as to these requests because

they are administrative filings and not relevant to the analysis of the case.



                                                   1
     Case 4:20-cv-00464-JM Document 80 Filed 09/13/21 Page 2 of 2




IT IS, THEREFORE, ORDERED that:

1.    Defendants’ Motion for Summary Judgment (Doc. No. 51) is GRANTED, and

     Plaintiff’s Complaint is DISMISSED with prejudice. The Clerk is directed to close the

     case.

2. Plaintiff’s motion to submit additional evidence and for a hearing (Doc. No. 76),

     motion for extension of time (Doc. No. 77), and the motion to appoint counsel (Doc.

     No. 78) are MOOT.

3. Plaintiff’s request for copies (Doc. 79) is DENIED in part and GRANTED in part. His

     request for copies of docket entries 32, 41, 42, 43, 44, 46, 47, and 61 are DENIED.

     Plaintiff’s request for docket entry 60 is GRANTED. The Clerk is directed to mail a

     copy of docket 60 to Plaintiff.

An appropriate Judgment shall accompany this Order.

IT IS SO ORDERED this 13th day of September, 2021.




                                       _________________________________
                                       JAMES M. MOODY, JR.
                                       UNITED STATES DISTRICT JUDGE




                                         2
